     Case 3:19-cv-01535-JAH-LL Document 28 Filed 04/23/20 PageID.192 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10      THE UNITED STATES OF AMERICA,            Case No. 3:19-cv-01535-JAH-LL
11      for the use and benefit of ANDREW C.
        CHEN, an individual, doing business as   ORDER GRANTING JOINT
12                                               MOTION FOR RELIEF FROM
        TECTONICS,                               THE COURT’S ORDER
13                                               REGARDING THE DEADLINE
                          Plaintiff,             FOR FILING AMENDED
14                                               PLEADING (Doc. No. 27).
                    v.
15
        K.O.O. CONSTRUCTION, INC., a
16
        California corporation; TRAVELERS
17      CASUALTY AND SURETY
        COMPANY OF AMERICA, a
18
        Connecticut corporation; and DOES 1-20
19      inclusive,
20
                           Defendants.

21
        K.O.O. CONSTRUCTION, INC., a
22      California corporation,
                           Counter-Claimant,
23
                    v.
24
        ANDREW C. CHEN, an individual,
25      doing business as TECTONICS,
26                        Counter-Defendant.
27

28

                                                1
         ORDER GRANTING JOINT MOTION FOR RELIEF FROM THE COURT’S ORDER RE: DEADLINE FOR
                            FILING AMENDED PLEADING (F.R.C.P. RULE 60)
     Case 3:19-cv-01535-JAH-LL Document 28 Filed 04/23/20 PageID.193 Page 2 of 2



 1           On April 17, 2020, Counter-Claimant K.O.O. Construction, Inc. (hereinafter
 2     “KOO Construction”) and Counter-Defendant Andrew C. Chen (hereinafter
 3     “Andrew Chen”) filed a Joint Motion requesting relief from the Court’s order dated
 4     March 13, 2020, relating to the deadline for Counter-Defendant to file its First
 5     Amended Answer adding an affirmative defense regarding lack of standing. The
 6     Court having reviewed the motion, and good cause appearing, orders as follows:
 7           1.    The Parties’ joint motion and requested relief is GRANTED;
 8           2.    Andrew Chen may file a First Amended Answer to KOO
 9     Construction’s Counterclaim to plead an affirmative defense regarding “Lack of
10     Standing” within seven days of the date of this Order.
11           IT IS SO ORDERED.
12

13     Dated: April 22, 2020
14
                                        ______________________________________
15
                                        JOHN A. HOUSTON
16                                      UNITED STATES DISTRICT COURT
17

18

19

20

21

22

23

24

25

26

27

28

                                                2
         ORDER GRANTING JOINT MOTION FOR RELIEF FROM THE COURT’S ORDER RE: DEADLINE FOR
                            FILING AMENDED PLEADING (F.R.C.P. RULE 60)
